Citation Nr: 1738117	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder diagnosed as degenerative joint disease, to include as secondary to a service-connected right knee disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Oakland, California, and a July 2013 rating decision by the RO in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's current back disorder is not related to service.

2.  At his most recent VA examination of record, the Veteran's hearing loss in both ears was characterized by Level I. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38. U.S.C.A. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in February 2013.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Three audiology examinations were also administered to determine the extent of the Veteran's hearing loss.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2016). 

This appeal was remanded by the Board in September 2015 for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand order, and no further action is necessary in this regard.  Specifically,  additional records were obtained and associated with the Veteran's claims file, and a VA medical opinion was obtained to address whether the Veteran's low back disability is related to his active service and/or his service-connected disabilities.  Thus, the Board is satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran claims entitlement to service connection for a back disorder, due to a limp caused by a service-connected right knee disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2014).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, after reviewing all evidence of record, the Board determines that service connection for a back disorder is not warranted because the evidence does not show that the Veteran's back disorder is related to or had its onset during service or within a year after separation, nor is it related to his service connected right knee disability.

First, the Veteran's service treatment records do not reflect treatment in service for a back disorder.  A separation examination report in October 1976 reflected that his spine was in normal condition, and did not reflect any spinal injury or trauma, or any joint or recurrent back pain.  The first indication of a back disorder since separation was twenty-five years after the Veteran's service in 2001, when the Veteran was seen for chronic lower back pain.  Therefore, continuity of symptomatology is not established based on the clinical evidence of record.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose an orthopedic disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran states that his lower back pain has been linked to his antalgic gait due to his service connected right knee disability, he has never truly asserted that his lower back pain has existed since service.  Indeed, he states that his back pain onset in 2009.  Therefore, continuity is not established based on either the competent evidence or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between the Veteran's current disability and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to active duty, despite his contentions to the contrary.  There is no medical nexus between the Veteran's active duty and current lower back symptoms.  As mentioned above, the Veteran was not treated for lower back pain during or within a year after service.  Therefore, direct service connection for a lower back disorder is not available.  Further, pursuant to the Board's September 2015 Remand order, additional medical records were associated with the record, and a new exam was obtained in February 2016 to supplement examinations from June and October 2013.  These opinions state that there is no correlation between the Veteran's symptoms and his active service or his service connected right knee disability.  

Direct service connection is not available in this case because the Veteran's service treatment records make no mention of treatment for a back disorder in service.  As such, this discussion will focus primarily on service connection secondary to the Veteran's service connected right knee disorder.  The Veteran's October 2013 examiner reviewed the Veteran's medical records and noted that the foraminal stenosis involved in the Veteran's lumbar spondylosis was worse on his left side, and that left side foraminal stenosis could not be caused by a right knee condition.  Moreover, the examiner concluded that other factors likely contributed to the Veteran's low back trouble.  The Veteran's thirty years in his physically demanding career as a roofing contractor, being overweight, and the natural aging process, were all cited by the examiner as more significant contributors to the Veteran's low back pain.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his low back pain to his active service.  Specifically, the Veteran asserts that his service connected right knee disorder caused an antalgic gait, which caused a pelvic tilt, leading to a back disorder.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to relate his back disorder to a car accident or any other in-service incident.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to his time in service.  While the Veteran acknowledges that his understanding of the etiology of his symptoms is based on the explanations of his doctors, the medical treatment records in the claims file do not reflect the Veteran's understanding.  References to the Veteran's pelvic tilt ascribe his back pain to SI joint arthropathy, which exists due to pelvic obliquity and scoliosis, not a right knee disorder.  Accordingly, the Veteran's lay assertions in his statements and his VA Form 9 to the contrary suggesting a relation between his right knee disorder and his back pain are found to lack competency.

Unfortunately, because the Veteran's degenerative joint disease is significantly more likely related to his thirty year work history and the passage of time than his service-connected right knee disorder, service connection for this disease is denied.

Increased Rating

The Vet disagrees with the rating he has received for his bilateral hearing loss, which was assigned under 38 C.F.R. § 4.85, DC 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85 (2016).

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86 (2016).  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).

Based on the evidence of record, a compensable rating is not warranted.  Specifically, at a VA examination in October 2006, the Veteran stated that he has difficulty hearing people, especially in the presence of background noise and cold weather.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
30
45
27.5
LEFT
20
10
30
50
27.5

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  An exceptional pattern of hearing impairment has not been shown.  Based on these values, the Veteran demonstrates Level I hearing loss in both ears. See 38 C.F.R. § 4.85, Table VI (2016).  Applying these results to Table VII, a noncompensable rating is for application.

Subsequently, at a VA examination in May 2013, in which the Veteran did not proffer any statements about his hearing loss, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
60
65
50   
LEFT
35
25
45
55
  40 

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left year.  An exceptional pattern of hearing impairment has not been shown.  Based on these values, the Veteran still demonstrates Level I hearing loss in both ears.  See 38 C.F.R. § 4.85, Table VI (2016).  Applying these results to Table VII, a noncompensable rating is for application.

Finally, at a VA examination in January 2016, the Veteran reported occasional occupational noise exposure and a possible increase in right ear hearing loss.  However, his examination results were not significantly different from the May 2013 examination.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
60
65
51.25   
LEFT
40
35
50
65
 47.5

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  An exceptional pattern of hearing impairment has not been shown.  Based on these values, the Veteran demonstrates Level I hearing loss in both ears.  See 38 C.F.R. § 4.85, Table VI (2016).  Applying these results to Table VII, a noncompensable rating is for application.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his hearing loss is worse than the rating he was assigned, and that he was fitted for hearing aids during the appeal period.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on the evidence of record, the Board determines that a compensable rating for bilateral hearing loss is not warranted.


ORDER

Service connection for a low back disorder is denied.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


